Citation Nr: 1611111	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma.


REPRESENTATION

Veteran represented by:	Robert M. Goldberg, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction subsequently was transferred to the RO in Atlanta, Georgia, and jurisdiction now resides with the RO in Winston-Salem, North Carolina.  

In March 2011 and March 2014, the Board remanded the Veteran's current claim on appeal for further development.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's respiratory disability, to include asthma, did not begin during active service and it is not shown to be otherwise etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include asthma, have not been met.  38 U.S.C.A. §§1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran has been provided with all appropriate notification.  The Board notes that the Veteran acquired a new representative in January 2016.  Nevertheless, neither the Veteran, nor her representative, has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained, to the extent available. 

Pursuant to the Board's March 2011 remand, the Veteran was provided with a respiratory examination in August 2011.  The Board then remanded the Veteran's claim for an expert medical opinion from a pulmonologist in 2013.  Based on information contained in that opinion, the Board remanded a second time in March 2014 and an additional VA examination was obtained in September 2014.  The Board finds that the August 2011 examination, taken together with the November 2013 VHA opinion and the September 2014 examination, provides an in depth assessment of the Veteran's respiratory complaints and their etiology.  The medical opinions were grounded in a review of the Veteran's medical history, current testing and a review of the medical literature.  Moreover, the Veteran has not questioned the adequacy of the examinations.  The Board, therefore, finds the medical evidence of record to be fully adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran declined the opportunity to present testimony before the Board.  As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran had active service from September 1976 to July 1979.  She contends that she has asthma that was incurred in or aggravated by service and that her symptoms have continued and have worsened since separation.  The Veteran specifically asserts that her asthma began in September 1976 during basic training after entering a gas chamber.  

A review of the service treatment records (STRs) are silent regarding the Veteran's alleged complaints in 1976 and 1977 and the Veteran's STRs are silent for a diagnosis of asthma.  

STRs show complaints of mild hay fever in May 1976, prior to enlistment; show treatment for asthma, hay fever, or a sinus condition in April 1978; show that a chest X-ray was taken to rule out asthma in 1978; show that the Veteran was referred for asthma and diagnosed with what appears to be ventricular syndrome in May 1979; and was given a normal clinical evaluation with respect to her lungs and chest in June 1979, a month prior to her separation.  

Her June 1978 separation examination report documented that her lungs and chest were clinically evaluated as normal at that time.  Considering the separation medical examination was more than three working days prior to departure from place of separation, the Veteran completed a July 1979 Statement of Medical Condition, indicating that there had been no change in her medical condition since the June 1979 examination.  However, the Board notes that there had been reports of respiratory-related complaints in the STRs, albeit none of which provided a confirmed diagnosis of asthma.  On the Veteran's April 1978 Dental Heath Questionnaire, a history of "Asthma, Hay Fever or Sinus Condition" was reported but there was no indication to the specific condition(s) the Veteran had.  On August 8, 1978, the Veteran's chest x-ray results were "R/O asthma."  On November 28, 1978, the Veteran reported sore throat, productive coughing, and sinus issues.  On May 5, 1979, the Veteran was referred from Darmstadt for asthma, abdominal pain, and "psych" problem.  The assessment was hyperventilation syndrome.  

Post-service private and VA treatment records fail to show any treatment for respiratory-related issues for a number of years after service.  The earliest post-service medical record that mentioned the Veteran's respiratory condition was dated May 25, 1998, over 18 years after service.  The treatment record noted "clear resp. + nonlabored" and noted the Veteran used "no medications."  Treatment records from December 2002 through August 2014 have noted the Veteran's self-reports of having a history of asthma.  These records also indicated the Veteran's prescribed use of Albuterol and nebulizer for shortness of breath.  Nevertheless, it appears the Veteran was never formally diagnosed with asthma post-service; although in April 2005, there was a diagnostic impression of "asthma/bronchitis."  Regardless, this finding was not a formal diagnosis and was more than two decades after separation.  

The Veteran was provided with a VA examination in August 2011 and after interview and examination of the Veteran, the examiner did not make an asthma finding.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claim in-service injury, event, or illness; noting that the Veteran did not have the diagnosis of asthma after service and that there was no evidence of diagnosis of asthma in service.  

In 2013, the Board noted that despite the examiner's finding that the Veteran did not currently have asthma, service connection could still be granted if the claimed condition existed at any point during the appeal period, even if it subsequently resolves.  The Board also concluded that the examiner's negative opinion was inadequate because it was premised on an inaccurate factual predicate; namely, that there was "no evidence of diagnosis of asthma during service."  The Board explained that this was contrary to the history reviewed and described in the examination report, which recounted asthma symptoms in service.  Indeed, although symptoms of a respiratory disorder were acknowledged by the examiner, and the Veteran's prescribed medications for respiratory distress were noted, no specific respiratory disorder, asthma or otherwise, were diagnosed.  Moreover, such non-diagnosis was not explained in light of the evidence of recurrent respiratory symptoms.  Accordingly, the Board found August 2011 VA examination report and opinion to be inadequate for adjudication purposes and requested that a VHA expert medical opinion be obtained from a pulmonologist.  

In November 2013, a VA pulmonologist thoroughly reviewed the claims file and addressed the specific questions stated for consideration by the Board.  The VHA specialist essentially concluded that he could not objectively reach a diagnosis of asthma or any other respiratory disability without mere speculation.

In discussing his rationale, the VHA specialist noted that the Veteran was never seen by a pulmonologist, never had the gold standard methacholine challenge test to diagnose asthma, never had a sleep study, was never evaluated by a cardiologist, and never had an echocardiogram done.  The VHA specialist concluded that it was "difficult to objectively reach a diagnosis of asthma in a patient who had a gunshot treatment with bronchodilator to abate shortness of breath and wheezing since 2006."  According to the VHA specialist, "[t]he differential diagnosis in a very obese patient with a bmi=55.7 could be due to sleep apnea or cardiac in origin or even asthma."  

Accordingly, the Board finds that the case must be remanded for additional VA examinations.  As noted by the VHA specialist, the Veteran should be afforded a respiratory disabilities examination with a pulmonologist to diagnose any and all respiratory disabilities, to include asthma. 

The Veteran was provided with another VA examination in September 2014.  After interview and examination of the Veteran and after conducting an extensive and detailed review of the medical record, the examiner did not make an asthma finding as well.  Instead, the examiner diagnosed dyspnea, obstructive sleep apnea, morbid obesity, and found a history of acute and transitory respiratory infections (not currently present).  The examiner also found that there was no chronic respiratory/lung condition.  The examiner noted that the Veteran had reported "intermittent subjective dyspnea, which most likely has multiple etiologies."  Citing to various medical literature, the examiner opined that the Veteran's morbid obesity contributed to her current symptom of dyspnea and sleep apnea.  The examiner found that, ultimately, "a diagnosis of asthma, or any other respiratory disability, made now would not change the fact that there [was] no objective evidence for onset of a chronic ongoing respiratory disability during or proximate to the Veteran's military service of 35 years ago[, and thus,] opined that a nexus could not be made."  A sleep apnea examination was also conducted, but the examiner concluded that it was less likely than not that the Veteran's sleep apnea either began during or was otherwise caused by her military service.

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed respiratory disability, to include asthma.  As noted above, the competent and uncontroverted medical opinions of record indicate the Veteran has not shown the claimed chronic respiratory disability, asthma, during the course of this appeal.  Moreover, an extensive rationale has been provided as to why the current disability is not warranted.  

Moreover, even if asthma was diagnosed after service, the examiners have explained that any such respiratory disability, to include asthma, is not related to service connection, and the evidence of record, medical or otherwise, does not indicate or even suggest that such a disability is related to or incurred in or had its onset in active service.  Furthermore, no medical professional, either private or VA treatment provider, has attributed the Veteran's respiratory conditions to active service.  

Moreover, the Veteran first developed the respiratory conditions decades after service.  The first mention of a respiratory condition was noted in a private treatment record over two decades after separation from active service.  Additionally, a private treatment record in 1998 noted the Veteran's clear respiratory system, non-labored breathing, and non-use of medication.  While these facts are not dispositive, they are factors that weigh against her claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

As a lay person, the Veteran is competent to report what comes to her through her senses, but she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of respiratory-related disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran might sincerely believe that her respiratory disability is related to active service, she lacks the medical expertise to provide such a link, and she has not cited to any medical evidence that would support such a link.  She is considered competent to describe respiratory symptomatology she experienced during service.  However, this information was supplied to the medical professionals who evaluated whether a current respiratory disability was etiologically linked to the Veteran's military service.

As discussed above, VA medical examiners have specifically opined that there is no relationship between the Veteran's current respiratory disabilities to her active service.  The Board notes that it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
In sum, the Veteran does not have a current diagnosis of asthma, there is no competent evidence, medical or otherwise, that establishes that any of the Veteran's current respiratory disabilities began during active service or was otherwise caused by such service.  Therefore, the criteria for service connection for a respiratory disability, to include asthma, have not been met and the claim is denied.  


ORDER

Service connection for a respiratory disability, to include asthma, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


